DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 07/05/2022.

 		Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 07/05/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of This disclosure provides techniques for recovering a root key from measurement of a circuit function. In some embodiments, a checkpointing feature is used to periodically mark measurements of this function and thereby track drift in the value of the root key over the life of a digital device; the checkpointing feature permits rollback of any measurement of the function in a manner that negates incremental drift and permits recovery of the root key for the life of a device (e.g., an IC circuit or product in which the IC is embedded). This disclosure also provides novel PUF designs and applications.  





Independent claims 1, 13 and 21, recite the uniquely distinct features of “an array of circuits, each of the circuits representing a common electronic design, the array of circuits to provide a physically-unclonable function (PUF); circuitry to measure the PUF at respective times and to produce sets of digital data, an array of circuits, each of the circuits representing a common electronic design, the array of circuits to provide a physically-unclonable function (PUF); circuitry to measure the PUF at respective times and to produce sets of digital data.

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, 13 and 21. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496